DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 07/04/2018 (KOREA REPUBLIC OF 10-2018-0077371).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 01/04/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Examiner suggests applicant to amend the abstract by removing the phrase of “The present specification relates to”.
Claim Objections
Claims 5-7 and 16-19 are objected to because of the following informalities:  
Claim 5 lines 1-3 recite “UL”, “CC” and “BWP” with abbreviation, it is unclear what is abbreviation stands for. Similar issues exist in claims 6-7 and 16-19.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 line 3 recites “can be simultaneously”, it is unclear if the feature following the phrase "can be" is an required feature of the invention since the phrase "can be" makes optional but does not require the feature.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohr et al. (US 2016/0302129 A1).
Regarding claim 1, Lohr teaches a method for performing uplink transmission in a wireless communication system, the method performed by a terminal comprising: 5
receiving, from a base station, resource configuration information related to an uplink resource comprising identification information on a transmission unit indicating a physical layer resource set (UE receiving random access preamble assignment related to power setting, addition power offset and interference and noise ratio for the UE and  T-CRNTI is used by eNodeB in order to address mobile RACH preamble were detected “The initial preamble transmission power setting is based on an open-loop estimation with full compensation of the path loss. This is designed to ensure that the received power of the preambles is independent of the path-loss” and “The eNB may also configure an additional power offset, depending for example on the desired received SINR, the measured uplink interference and noise level in the time-frequency slots allocated to RACH preambles, and possibly on the preamble format” see ¶[0151]; ¶0153-0154]; ¶[0147]); 
determining a transmission unit for performing uplink transmission based on the identification information (the mobile terminal receives an accurate timing advance for the SCell. The mobile terminal then time-aligns the SCell by setting a time advance for uplink transmissions on the uplink target cell based on the timing advance received within the random access procedure (step 3b in FIG. 28) see Lohr: ¶[0551]; Fig.8 Step 802) and 
10performing the uplink transmission based on the determined transmission unit  (user equipment transmit PRACH preamble to eNodeB associated with the RA-RNTI at step 802 similar to step 701 “the user equipment transmits 701 a random access preamble on the Physical Random Access Channel (PRACH) to the eNodeB” see L33ohr: Fig.7 step 701; ¶[0145-0146]; ¶[0151]).  
Regarding claim 2, Lohr taught the method of claim 1 as described hereinabove. Lohr further teaches wherein the performing of the uplink transmission comprises: 
transmitting a physical random access channel (PRACH) preamble associated 15with the identification information to the base station (user equipment transmit PRACH preamble to eNodeB associated with the RA-RNTI at step 802 similar to step 701 “the user equipment transmits 701 a random access preamble on the Physical Random Access Channel (PRACH) to the eNodeB” see L33ohr: Fig.7 step 701; ¶[0145-0146]; ¶[0151]); 
receiving a random access response comprising a timing advance (TA) value associated with the identification information from the base station (UE received Random access response from eNodeB with timing alignment command “After eNodeB has detected a RACH preamble, it sends 702 a Random Access Response (RAR) message on the PDSCH (Physical Downlink Shared Channel) addressed on the PDCCH with the (Random Access) RA-RNTI identifying the time-frequency slot in which the preamble was detected)” see Lohr: Fig.7 step 702; ¶[0146-0147]; Fig.9); and 
transmitting an uplink signal to the base station on the transmission unit based on the TA value (The RAR message conveys the detected RACH preamble, a timing alignment command (TA command) for synchronization of subsequent uplink transmissions, an initial uplink resource assignment (grant) for the transmission of the first scheduled transmission (see step 703) and an assignment of a Temporary Cell Radio Network Temporary Identifier (T-CRNTI) see Lohr: Fig.7 step 703; ¶[0147]).  
20 Regarding claim 3, Lohr taught the method of claim 2 as described hereinabove. Lohr further teaches wherein when a plurality of TA values are received, transmission unit identification information corresponding to the plurality of TA values is configured for each TA value in one component carrier (CC) or one bandwidth part (BWP) (UE determine timing advance TA RRH for transmission via RRH  for each subframe include time shift between each subframe see Lohr: Fig.15; ¶[0373-0375]).  
Regarding claim 4, Lohr taught the method of claim 3 as described hereinabove. Lohr further teaches wherein the plurality of TA values are received through each random access response (TA command are received in Random access response 803 include time advance command see Lohr: Fig.8 step 803; ¶[0146-0147]) or are received based on a specific TA value and differential TA values for the specific TA value.  
5 Regarding claim 8, Lohr taught the method of claim 1 as described hereinabove. Lohr further comprising receiving, from the base station, information on a time or a gap symbol required for switching between transmission 20units (frequency gap between uplink and downlink between different frequency bands see Lohr: ¶[0444]).  
Regarding claim 9, Lohr taught the method of claim 8 as described hereinabove. Lohr further comprising wherein the information on the time or gap symbol indicates at least one symbol or at least one slot (frequency gap between uplink and downlink period or guard time “Following this for the SIB-2 linked DL and UL carrier pairs, where the frequency gap between uplink and downlink will be even smaller than that between different frequency bands” see Lohr: ¶[0444]; ¶0168]).  
Regarding claim 10, Lohr taught the method of claim 1 as described hereinabove. Lohr further teaches 117Attorney Docket No.: 20211-0544US1Client Ref: OPP-2019-0503-PC-US; LGE Ref.:19ASL863PCO1USO1wherein the resource configuration information comprises at least one of a PRACH resource associated with a transmission unit, a TA associated with a transmission unit (timing advance relative to the DL reception time see Lohr: Fig.9), a downlink reference signal (DL RS) associated with a transmission unit, a sounding reference signal (SRS) resource associated with 5a transmission unit, a physical uplink control channel (PUCCH) resource associated with a transmission unit, a physical uplink shared channel (PUSCH) resource associated with a transmission unit (The other component of the dynamic offset is the UE-specific TPC commands. These can operate in two different modes: accumulative TPC commands (available for PUSCH, PUCCH and SRS) see Lohr: ¶[0103]), or a transmit power control (TPC) command associated with a transmission unit (UE specific TPC command see Lohr: ¶[0103]).  
Regarding claim 12, claim 12 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 12 recites a terminal that performing the same functionalities  of claim 1. 
Regarding claims 13-15, they are rejected for the same reason as claims 2-4 as set forth hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 10 as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (US 2016/0302129 A1) in view of Babaei et al. (US 2019/0141695 A1).
Regarding claim 5, Lohr taught the method of claim 1 as described hereinabove. Lohr does not explicitly teaches wherein the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of a common TA value in one CC or one BWP.  
However, Babaei teaches the wherein the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of a common TA value in one CC or one BWP (SS burst set during time period of 1503 in a carrier aggregation and time advance command see Babaei: ¶[0207]; ¶[0155]; Fig.18A-18C) in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lohr to include (or to use, etc.) the wherein the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of a common TA value in one CC or one BWP as taught by Babaei in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
Regarding claim 6, Lohr taught the method of claim 1 as described hereinabove. Lohr does not explicitly teaches wherein the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of common power control parameters in one CC or one BWP.  
However, Babaei teaches the wherein the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of common power control parameters in one CC or one BWP (SS burst set during time period of 1503 in a carrier aggregation and time advance command  and power related parameter see Babaei: ¶[0207]; ¶[0155]; Fig.18A-18C; ¶[0215]) in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lohr to include (or to use, etc.) the wherein the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of common power control parameters in one CC or one BWP as taught by Babaei in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
Regarding claim 7, Lohr taught the method of claim 1 as described hereinabove. Lohr does not explicitly teaches wherein the transmission unit is a set of an UL antenna 15port, an UL beam, or an UL physical channel resource related to whether simultaneous transmission is possible in one CC or one BWP and/or whether a gap symbol is applied.
However, Babaei teaches the wherein the transmission unit is a set of an UL antenna 15port, an UL beam, or an UL physical channel resource related to whether simultaneous transmission is possible in one CC or one BWP and/or whether a gap symbol is applied (SS burst set during time period of 1503 in a carrier aggregation and time advance command  and  M beam pair link simultaneously  see Babaei: ¶[0207]; ¶[0155]; Fig.18A-18C; ¶[0243]) in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lohr to include (or to use, etc.) the wherein the transmission unit is a set of an UL antenna 15port, an UL beam, or an UL physical channel resource related to whether simultaneous transmission is possible in one CC or one BWP and/or whether a gap symbol is applied as taught by Babaei in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
Regarding claim 11, Lohr taught the method of claim 1 as described hereinabove. Lohr does not explicitly teaches receiving, from the base station, a first message comprising information on the total number of transmission units or information on the maximum number of transmission units that can be simultaneously transmitted.
However, Babaei teaches receiving, from the base station, a first message comprising information on the total number of transmission units or information on the maximum number of transmission units that can be simultaneously transmitted (maximum value of M depend on wireless capability “A wireless device may monitor a PDCCH, such as a New Radio PDCCH (NR-PDCCH), on M beam pair links simultaneously, where M≥1 and the maximum value of M may depend at least on the wireless device capability. Such monitoring may increase robustness against beam pair link blocking. A base station may transmit, and the wireless device may receive, one or more messages configured to cause the wireless device to monitor NR-PDCCH on different beam pair link(s) and/or in different NR-PDCCH OFDM symbol” and “In carrier aggregation (CA), two or more component carriers (CCs) may be aggregated. A wireless device may simultaneously receive or transmit on one or more CCs, depending on capabilities of the wireless device, using the technique of CA” see Babaei: ¶[0243]; ¶[0250]) in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lohr to include (or to use, etc.) the receiving, from the base station, a first message comprising information on the total number of transmission units or information on the maximum number of transmission units that can be simultaneously transmitted as taught by Babaei in order to enhance communications based on wireless device capability (see Babaei: ¶[0059]).
Regarding claims 16-18, they are rejected for the same reason as claims 5-7 as set forth hereinabove.
Regarding claim 19, the modified Lohr taught the method of claim 18 as described hereinabove. Lohr further comprising wherein the information on the time or gap symbol indicates at least one symbol or at least one slot (frequency gap between uplink and downlink period or guard time “Following this for the SIB-2 linked DL and UL carrier pairs, where the frequency gap between uplink and downlink will be even smaller than that between different frequency bands” see Lohr: ¶[0444]; ¶0168]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 27, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478